File Name: 06a0165n.06
                                       Filed: March 2,2006

                  NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                            No. 04-6473

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,

          Plaintiff-Appellee,

v.                                                         ON APPEAL FROM THE
                                                           UNITED STATES DISTRICT
ROBERT WILLIAMS,                                           COURT FOR THE WESTERN
                                                           DISTRICT OF TENNESSEE
          Defendant-Appellant.


                                                      /

Before:          DAUGHTREY and COLE, Circuit Judges, and JOHN G. HEYBURN II,
                 Chief District Judge*

          JOHN G. HEYBURN II, CHIEF DISTRICT JUDGE. The Defendant/Appellant, Robert

Williams (“Williams”), pleaded guilty to felon in possession charges brought under 18 U.S.C. §

922(g). As part of that plea, Williams explicitly reserved the right to challenge the district court’s

denial of his motion to suppress evidence discovered during a search of his person and his vehicle

at the time of his initial custody. The unusual circumstances of this case present several close

questions about the scope of an officer’s authority under the Fourth Amendment. Based on the

totality of the circumstances, however, we conclude that the officers effectuated a lawful custodial

arrest and that the search at issue was constitutionally valid. Consequently, we affirm the district


          *
          The Honorable John G. Heyburn II, Chief United States District Judge for the Western
District of Kentucky, sitting by designation.
No. 04-6473
United States of America v. Robert Williams
Page 2


court.

                                                 I.

         The underlying circumstances are somewhat unusual. On May 9, 2002, Memphis Police

Officer Milton Gonzales (“Gonzales”) and his partner, on routine patrol in the western portion of

the city, observed a vehicle with its unlocked trunk “bouncing up and down.” Because the vehicle

generally matched the description of an automobile reported stolen earlier that day, the police

followed the car and later observed the driver disregard a stop sign. Once the officers stopped the

offending driver, Gonzales ordered Williams out of the vehicle, patted him down for weapons, and

asked him for his license. Williams could produce only a parole card for identification.1 At that

point, the officers handcuffed Williams and placed him in the back of their squad car while they

conducted a search of his vehicle. Either during the pat-down of Williams or during the vehicle

search, Gonzalez and his partner “discovered a clip, a .380 magazine with . . . six rounds in the

magazine.”2 Also during this time, the officers checked with the state authorities and determined

that Williams did not have a driver’s license issued in his name.

         Based on that discovery, the officers advised Williams of his rights and asked him to sign


         1
        The government does not contend that Williams, as a parolee, had a reduced expectation
of privacy. Accordingly, this Court will not address that issue.
         2
         Although the district judge stated that the evidence “is undisputed that the ammunition
Williams seeks to suppress was found on his person,” in the record before this Court the location
of the ammunition is unclear. At the suppression hearing, the arresting officer stated that “I can’t
remember if it was during the pat-down or the search of his vehicle, we discovered a clip . . . ,”
and “[i]t would have been the front of the car, passenger driver seat or on his person” where the
ammunition clip was found. However, as we describe below, the location of the
ammunition–whether on his person or in his car–does not affect the legality of the search.
No. 04-6473
United States of America v. Robert Williams
Page 3


a waiver of rights form, which he did. Thereafter, the officers interrogated Williams in the vehicle.

After completing their questioning, the officers issued Williams a misdemeanor citation for driving

without a license and disregarding a stop sign, but released him from custody. The officers testified

that they released Williams because they “knew where he was.”

       Eventually, a federal grand jury returned an indictment against Williams, charging him with

being a convicted felon in possession of ammunition. Williams entered a plea of not guilty and filed

a motion to suppress both the ammunition seized from Williams’s car and the statements that he

made during the interrogation. After an evidentiary hearing on the matter, the district judge ruled

that the warrantless search was valid and that the motion to suppress evidence should be denied.

       In light of the district court’s ruling, Williams changed his plea to guilty, but specifically

reserved the right to appeal the denial of the suppression motion to this Court. Following

sentencing, during which the district judge ordered Williams to serve 180 months, Williams

perfected this appeal.

                                                  II.

       We review a district court's factual findings on a suppression motion for clear error and its

legal conclusions de novo. United States v. Haynes, 301 F.3d 669, 676 (6th Cir. 2002). Moreover,

on appeal, the court “must consider the evidence in the light most favorable to the government.”

Id.    Generally, an officer has the authority to search a vehicle incident to a lawful custodial arrest

in order to disarm a suspect or preserve evidence of a crime. See New York v. Belton, 453 U.S. 454,

460 (1981). However, an officer does not have the authority to conduct a Belton search pursuant

to issuance of a citation alone. Knowles v. Iowa, 525 U.S. 113, 118-19 (1998). Because Williams
No. 04-6473
United States of America v. Robert Williams
Page 4


admitted that he had been driving without a license immediately after the officers pulled him over,

the officers’ authority to conduct an arrest is not in dispute.3 Therefore, the primary question here

is whether the officers actually did effect a full custodial arrest, rather than a lesser degree of

detention, before issuing the citation.

       The question of whether police have effected a Fourth Amendment arrest can arise in one

of two contexts: (1) when a detainee claims that an officer’s investigatory stop was not supported

by probable cause; and (2) when the government claims that an officer’s warrantless search meets

the search-incident-to-arrest exception. So far as we can determine, the Sixth Circuit has laid out

the same criteria for analysis, regardless of the context. Compare United States v. Marxen, 410 F.3d
326, 332 (6th Cir. 2005) (the applicability of the probable cause standard depends on a fact-specific

analysis of the “measures utilized by the police”), with United States v. Hatfield, 815 F.2d 1068,

1070-71 (6th Cir. 1987) (the applicability of the search-incident-to-arrest exception depends on a

fact-specific analysis of the degree of force the officer used).

       There is no bright-line test for determining when an investigatory stop crosses the line and


       3
           Officer Gonzalez testified that Williams was arrested for driving without a license in
violation of Tenn. Code Ann. § 55-50-351, which is a misdemeanor offense under Tennessee
law. Although there is some question as to whether Tennessee law grants officers the authority
to make an arrest for driving without a license, see Tenn. Code Ann. § 55-50-351 (defining
driving without a license as a Class C misdemeanor); Tenn. Code Ann. §§ 55-10-207(a)(1), (f)
(stating that for Class C misdemeanors, “the arresting officer shall issue a traffic citation . . . in
lieu of arrest”), the lawfulness of an arrest under state law does not affect a federal court’s
interpretation of the Fourth Amendment in considering a motion to suppress. See, e.g., United
States v. Wright, 16 F.3d 1429, 1437 (6th Cir. 1994). Under the Fourth Amendment, an officer
has the authority to arrest where he has probable cause to believe that a misdemeanor offense has
been committed in his presence. See Atwater v. City of Lago Vista, 532 U.S. 318, 354 (2001).
Therefore, the only question before this Court is whether Williams was actually arrested.
No. 04-6473
United States of America v. Robert Williams
Page 5


becomes an arrest. See, e.g., United States v. Lopez-Arias, 344 F.3d 623, 627-28 (6th Cir. 2003).
4
    As we all agree, the analysis is a fact-sensitive inquiry, depending on the totality of the

circumstances. Id. A court is to consider a variety of factors: (1) transportation of the detainee to

another location; (2) significant restraints on freedom of movement involving physical confinement

or other coercion; (3) use of weapons or bodily force; and (4) issuance of Miranda warnings. See

id. (citing United States v. Richardson, 949 F.2d 851, 857 (6th Cir. 1991)); United States v.

Montgomery, 377 F3d 582, 588 (holding that the reading of Miranda warnings is evidence of an

arrest). No single factor is dispositive.

         Applying the above factors to the present case, we find that Officer Gonzales and his partner

effectuated a custodial arrest. In these somewhat unusual circumstances, the officers never

transported Williams to the police station for booking or to any other location. However, a suspect’s

ultimate physical location is not the conclusive factor that defines an arrest. More important is the

officers’ treatment of Williams during the course of their encounter with him. First, before releasing



         4
          The Sixth Circuit, like many other circuits, has struggled to find a workable definition
of the term “arrest.” Some cases have relied on the rule traditionally used to define a Fourth
Amendment seizure. See, e.g., United States v. Saari, 272 F.3d 804, 808 (6th Cir. 2001) (an
arrest occurs when, “in view of all the circumstances surrounding the incident, a reasonable
person would have believed that he was not free to leave”) (quoting United States v. Mendenhall,
446 U.S. 544, 554(1980)). Other cases have relied on the rule traditionally used to determine
whether a suspect is “in custody” for purposes of his Fifth Amendment Miranda protection. See,
e.g., Houston v. Clark County Sheriff Deputy John Does 1-5, 174 F.3d 809, 823 (6th Cir. 1999)
(an arrest occurs when “a reasonable person in the suspect’s position would have felt that he was
under arrest or otherwise deprived of his freedom of action in any significant way”) (internal
citations and quotations omitted). The common thread tying all the cases together, though, is
that they all depend on a fact-specific analysis of the degree of force the officers used on the
occasion in question.
No. 04-6473
United States of America v. Robert Williams
Page 6


him, the officers placed significant restraints on Williams’s freedom of movement. The officers

forced Williams to exit his car, asked him to place his hands on the hood and gave him a pat-down

search of his person. After Williams admitted that he did not have a driver’s license, the officers

handcuffed him and placed him in the back of the squad car. Second, they issued Williams his

Miranda rights and interrogated him. Officer Gonzalez testified that soon after placing Williams

in the back of the car, the officers searched his vehicle. Then Gonzalez’s partner issued Williams

his Miranda rights, obtained a written waiver of rights form, and subjected him to an interrogation

regarding the ownership of the ammunition found in the vehicle. These circumstances viewed as

a whole support the conclusion that the officers placed Williams under custodial arrest,

notwithstanding their later decision to release him. A review of several recent cases supports this

conclusion.

       In Lopez-Arias, four Drug Enforcement Administration (“DEA”) agents stopped an

automobile occupied by two men suspected of possessing illegal drugs. The DEA agents brandished

firearms, handcuffed the suspects, placed them into the backseats of separate DEA vehicles,

transported them from the scene of the stop to an abandoned parking lot, read them their Miranda

rights, and questioned them. Lopez-Arias, 344 F.3d at 626. Based on the totality of the

circumstances, we held that the suspects were arrested, rather than merely detained for an

investigatory stop and thus, that absent probable cause for the arrest, the arrest was unlawful. Id.

at 628. But see Bennett v. City of Eastpointe, 410 F.3d 810, 837-38 (6th Cir. 2005) (detention with

handcuffs in back of police cruiser taken alone does not turn a detention into an arrest). The seizure

here was only slightly less intrusive than that determined to be an arrest in Lopez-Arias. In the
No. 04-6473
United States of America v. Robert Williams
Page 7


present case, the officers did not brandish weapons or seclude Williams in another location as the

officers did in Lopez-Arias. But those facts alone do not compel this court to distinguish Lopez-

Arias, in light of all the other evidence that an arrest occurred in this case: e.g., the officers’ acts of

holding Williams in the back of the squad car, handcuffing him, reading him his rights and

interrogating him.

                                                   III.

        It is true that officers in this case did not read Williams his Miranda rights or interrogate him

until after they searched his person and his vehicle. Therefore, arguably the custodial arrest did not

occur until after the search at issue. However, in order to be a legitimate search incident to arrest,

the custodial arrest does not necessarily have to take place before the search. A warrantless search

that precedes an arrest may be constitutionally valid as long as (1) a legitimate basis for the arrest

existed before the search, and (2) the arrest followed “quickly on the heels search of the challenged

search.” See Rawlings v. Kentucky, 448 U.S. 98, 111 (1980); see also United States v. Montgomery,

377 F.3d 582, 586 (6th Cir. 2004).5 We have looked carefully at Rawlings to determine whether our

circumstances fall within its scope.

        Here, the officers had a legitimate basis to arrest Williams before the search. Under the

Fourth Amendment, an officer has the authority to make a custodial arrest where he has probable


        5
          This rule, although arguably not the focus of the Rawlings Court, has been repeatedly
reaffirmed in our circuit and in many others. See, e.g., Montgomery, 377 F.3d at 586; United
States v. Bizier, 111 F.3d 214, 217 (1st Cir. 1997); United States v. Donaldson, 793 F.2d 498,
503 (2d Cir. 1986); United States v. Miller, 925 F.2d 695, 698 (4th Cir. 1991); United States v.
Lugo, 170 F.3d 996, 1003 (10th Cir. 1999); United States v. Goddard, 312 F.3d 1360, 1364 (11th
Cir. 2002); United States v. Riley, 351 F.3d 1265, 1269 (D.C. Cir. 2002).
No. 04-6473
United States of America v. Robert Williams
Page 8


cause to believe that a misdemeanor offense has been committed in his presence. See Atwater v.

City of Lago Vista, 532 U.S. 318, 354 (2001) (“If an officer has probable cause to believe that an

individual has committed even a very minor criminal offense in his presence, he may, without

violating the Fourth Amendment, arrest the offender.”). Once the officers stopped Williams for

disregarding a stop sign and Williams exited the vehicle, he immediately admitted to the officers that

he did not have a driver’s license and turned over his parole card for identification. Only then did

the officers handcuff Williams, place him in the back of the squad car and search his vehicle.

Therefore, at the time of the search, the officers had probable cause to believe that Williams was

guilty of driving without a license, a misdemeanor offense under Tennessee law. See Tenn. Code

Ann. § 55-50-351 (defining driving without a license as a Class C misdemeanor). Accordingly, the

ammunition the officers found during the course of the search was not necessary to justify the arrest.

Cf. Smith v. Ohio, 494 U.S. 541, 543 (1990) (“‘[i]t is axiomatic that an incident search may not

precede an arrest and serve as part of its justification’”) (quoting Sibron v. New York, 392 U.S. 40,

63 (1968)).

       Moreover, the officers completed the arrest shortly after they conducted the search. See

Rawlings, 448 U.S. at 111. Moments after the officers completed the search, they had handcuffed

Williams, placed him in the back of the squad car, issued him Miranda warnings and interrogated

him. As we have already explained, once the officers had taken each of these steps, they had placed

Williams under “custodial arrest,” under any definition of that term.

       We recognize that applying the literal language of Rawlings to a routine traffic stop creates

the risk of abuse by law enforcement officers. Arguably, under the literal language of Rawlings, an
No. 04-6473
United States of America v. Robert Williams
Page 9


officer could search a suspect’s vehicle during a routine traffic stop, arrest the suspect after finding

contraband, and then validate the search by testifying that he arrested the suspect for the

misdemeanor traffic offense. We do not believe that to be the holding of Rawlings, nor the law of

the Fourth Amendment. The reasonableness of a search depends on what the officers actually did,

not what they had the authority to do. See Knowles, 525 U.S. at 114 (holding that despite an

officer’s statutory authority to arrest a suspect for the commission of a traffic offense, an officer may

not conduct a search incident to arrest based on that authority unless he actually conducts an arrest).

        Upon comparison, we conclude that our circumstances are more closely analogous to the

facts in Rawlings than to those in Knowles. In Rawlings, before the search occurred, the police took

concrete steps towards effectuating an arrest based on probable cause that a criminal offense had

occurred. After entering the house, the officers had probable cause to believe that drugs were on

the premises and sought a search warrant. They detained the defendant and a companion. During

the course of their subsequent investigation, the police read everyone their Miranda rights and found

illegal drugs in a purse belonging to one of the defendant’s companions. The defendant admitted

ownership of the drugs. Based on that admission, the police searched his person and found further

incriminating evidence. Immediately thereafter, the police formally placed the defendant under

arrest. In Knowles, on the other hand, based on probable cause that the defendant had committed

a traffic offense, the police issued a traffic citation and then they conducted a search. In other words,

the officers took no steps towards effectuating an arrest until after the search had concluded.

        Here, as in Rawlings, before the search occurred, the officers took preliminary steps towards

a formal arrest based upon existing probable cause. Immediately after the officers discovered that
No. 04-6473
United States of America v. Robert Williams
Page 10


Williams did not have a driver’s license, they handcuffed him and placed him in the back of the

squad car. This is significant for two reasons. First, it suggests that the arrest in this case, like the

search in Rawlings, was the result of a fluid process that cannot easily be divided into a rigid

chronological sequence. Second, it suggests that the ammunition found in the search of Williams’s

person or his car did not motivate the officers to make the arrest. In other words, this encounter was

something more than a routine traffic stop. The Fourth Amendment does not impose such a rigid

sequence that an officer in the field is required to follow. Our circumstances fit within the holding

and context of Rawlings. Accordingly, the fact that the officers did not interrogate Williams or read

him his Miranda rights until after they conducted the search does not render the search invalid.

                                                  IV.

        We also recognize that the officers’ decision to release Williams with a misdemeanor citation

appears to stretch the Belton exception beyond its original justifications. Indeed, the Knowles Court

noted that the search incident to arrest exception was originally justified by two concerns: “(1) the

need to disarm the suspect in order to take him into custody; and (2) the need to preserve evidence

for later use at trial.” Knowles, 525 U.S. at 116. Although the Knowles Court recognized that there

is a concern for officer safety in the case of a routine traffic stop, the Court reasoned that “[t]he

threat to officer safety from issuing a traffic citation . . . is a good deal less than in the case of a

custodial arrest.” Id. at 117. Based on this language, Williams argues that the search of his person

and his car was not justified because he posed little threat to Officer Gonzalez and his partner after

being issued a citation.

        However, there is a significant difference between Knowles and the present case that lessens
No. 04-6473
United States of America v. Robert Williams
Page 11


the theoretical concerns here. In Knowles, the officers issued the defendant a citation before they

searched the vehicle, Knowles, 525 U.S. at 114; and therefore, the defendant may well have been

“less hostile to the police and less likely to take conspicuous, immediate steps to destroy

incriminating evidence.”     Cupp v. Murphy, 412 U.S. 291, 296 (1973) (explaining that the

justifications for a search incident to arrest do not exist when a detainee is not formally arrested).

Here, the officers only issued the citation after they had searched Williams’s vehicle. This is

important because at the time the officers conducted the search, they were subject to the same

“proximity, stress and uncertainty” that flow from any formal arrest. See Robinson, 414 U.S. at 234

n.5 (explaining the source of concern for an officer’s safety during an arrest).

       In effect, Williams asks us to hold that an officer must take a detainee to the police station

in order to have the authority to conduct a search. The authorities binding us do not support such

a rigid interpretation of custodial arrest. See Illinois v. Lafayette, 462 U.S. 640, 645 (1983) (“An

arrested person is not invariably taken to a police station or confined; if an arrestee is taken to the

police station, that is no more than a continuation of the custody inherent in the arrest status.”).

Indeed, Williams’s approach would force this Court to adopt two definitions of the term “arrest:”

one for the purposes of determining whether an officer’s investigative stop requires probable cause

and another for the purposes of determining when an officer has the authority to conduct a search

incident to arrest. In the Sixth Circuit, “arrest” is not subject to multiple definitions. See, e.g.,

United States v. Avery, 137 F.3d 343, 352 (6th Cir. 1997) (noting that a “seizure” for purposes of

the Fourth Amendment comprises either a Terry investigative detention requiring “reasonable,

articulable suspicion of criminal activity” or an arrest requiring probable cause); see also Dunaway
No. 04-6473
United States of America v. Robert Williams
Page 12


v. New York, 442 U.S. 200, 213-14 (1979) (in the law of arrest, “[a] single, familiar standard is

essential to guide police officers, who have only limited time and expertise to reflect on and balance

the social and individual interests involved in the specific circumstances they confront”).

       On the contrary, where based upon probable cause, officers handcuff a detainee, put him in

the back of the squad car, issue him Miranda warnings and subject him to an interrogation, there is

sufficient evidence to find that a custodial arrest has occurred despite the fact that those same

officers ultimately decide to release him. Because we find that the officers conducted a lawful

custodial arrest in this case, the officers had the constitutional authority to search Williams’s person

and his vehicle at that time. See Belton, 453 U.S. at 460.

       The judgment of the district court is AFFIRMED.
No. 04-6473
United States of America v. Robert Williams
Page 13


R. GUY COLE, JR., Circuit Judge, dissenting.



       Because I believe that Williams was searched in violation of the Fourth Amendment

without having been arrested, I respectfully dissent.

                                                  I.

       As this Court has previously held, “the search-incident-to-a-lawful-arrest rule also

permits an officer to conduct a full search of an arrestee’s person before he is placed under

lawful custodial arrest as long as ‘the formal arrest follows quickly on the heels of the challenged

search of . . . [his person]’ and the fruits of that search are not necessary to sustain probable

cause to arrest him.” United States v. Montgomery, 377 F.3d 582, 586 (6th Cir. 2004) (citing

Rawlings v. Kentucky, 448 U.S. 98, 110–11 n.6 (1980)) (emphasis added)). In this case,

probable cause to arrest Williams did not exist until the police found the contraband.

       The majority’s reliance on Rawlings, for the proposition that the search incident to arrest

exception to the warrant requirement is met “where the formal arrest follow[s] quickly on the

heels of the challenged search of petitioner’s person,” Rawlings, 448 U.S. at 111, is misplaced.

In Rawlings, the police, after obtaining a search warrant for the premises in which the defendant

was located, read the defendant and his companion their rights under Miranda. Id. at 100. After

the defendant received his Miranda warning, the police asked his companion to empty her purse.

Id. at 101. The defendant claimed ownership of contraband located in his companion’s purse.

Id. It was only after the defendant admitted to possessing contraband, thereby creating probable

cause to arrest him, that the police searched him. Id. Finally, after searching the defendant, the
No. 04-6473
United States of America v. Robert Williams
Page 14


police formally arrested him. Id. The rationale behind the Rawlings decision is that, once the

defendant admitted to possession of the contraband in his companion’s purse, “the police clearly

had probable cause to place petitioner under arrest.” Id. at 111 Therefore, the Court concluded,

because “the formal arrest followed quickly on the heels of the challenged search,” the

challenged search was permissible. Id.

       Under the majority’s reading of Rawlings, any time a police officer effectuated a

warrantless search, found contraband, and then formally arrested the searched person “on the

heels” of the search, the search would be proper and the evidence admissible. Such a reading

would eviscerate the Fourth Amendment. The key in Rawlings is that the police had probable

cause to arrest the defendant before they searched him. If they had done so, the search would

have been incident to an arrest and proper. The Supreme Court was merely extending the

search-incident exception to the warrant requirement to cases where the police had probable

cause to arrest and merely searched the defendant before formalizing the arrest.

       In the case before us, the police did not have probable cause to arrest Williams before

they found the ammunition. As the majority acknowledges, it was only after the police found the

ammunition that the police took most of the steps which could be considered to be an arrest.

                                               II.

       In federal prosecutions, we look to federal constitutional law to determine whether an

arrest occurred. United States v. Wright, 16 F.3d 1429, 1437 (6th Cir. 1994). Therefore, “the

appropriate inquiry for a federal court considering a motion to suppress evidence seized by state

police officers is whether the arrest, search, or seizure violated the Fourth Amendment.” Id.
No. 04-6473
United States of America v. Robert Williams
Page 15


       Federal law in this circuit is clear in that it allows police officers to detain someone in the

back of a cruiser without that detention becoming an arrest. See Bennett v. City of Eastpointe,

410 F.3d 810, 837–38 (6th Cir. 2005) (placing a handcuffed detainee into the back of a police

cruiser does not turn detention into arrest); United States v. Bradshaw, 102 F.3d 204, 211–12

(6th Cir. 1996) (“Detention in a police car does not automatically constitute an arrest. . . . [A]

motorist [cannot] be lawfully detained in a police car once the purposes of the initial traffic stop

were completed.” (citations omitted)). See also Michigan v. Summers, 452 U.S. 692 (1981)

(detention is different than arrest); Muehler v. Mena, --- U.S. --- 125 S. Ct. 1465 (2005) (in

holding that a detention incident to a lawful search is permissible, Court found that a handcuffed

woman was not arrested during a search pursuant to a warrant, but was merely reasonably

detained).

       In Bradshaw, the police officers detained the defendant in the back of their cruiser during

a routine traffic stop. Bradshaw, 102 F.3d at 211. So long as the detention did not exceed “the

purpose and objective of the stop,” id. at 212, the officers could lawfully detain the defendant.

Id. at 211. While detaining Bradshaw, the officers discovered a handgun and marijuana in plain

view in Bradshaw’s car. Id. This Court determined that the detention did not amount to an

arrest, but because the contraband was in plain view, the search was permissible. Id. at 212.

       For purposes of federal constitutional law, Williams was detained incident to a lawful

traffic stop. The police stated that they stopped Williams’s vehicle because it generally matched

the description of an automobile that had been reported stolen and that they observed Williams

“disregard” a stop sign. The purpose and objective of the stop was first, to determine if the
No. 04-6473
United States of America v. Robert Williams
Page 16


vehicle was the one reported stolen, which could be done without a search, and, second, to issue

a citation for a moving violation. In fact, the only course of punitive action the police took was

to issue Williams a citation and let him go. When Williams was handcuffed and placed in the

cruiser, it was concurrent with the purpose of the stop. The police did not have probable cause to

arrest Williams at that time nor did the actions they took constitute an arrest. Because Williams

was not arrested, the police exceeded their authority when they searched Williams’s car and the

fruits of that unconstitutional search should be suppressed.

        This was not a search incident to a lawful arrest because Williams was never arrested. It

was a search incident to a detention. See Thornton v. United States, 541 U.S. 615, 621 (2004)

(Consistent with the Fourth Amendment, “[a]n officer may search a suspect’s vehicle. . . only if

the suspect is arrested.”).

        As the majority correctly states, the totality of the circumstances determines whether a

person is arrested, including whether the detainee is transported to another location, whether

there were significant restraints on the freedom of movement of the detainee, whether weapons

or bodily force were used, and whether Miranda warnings were issued. (Maj Op. 5 (citing

United States v. Lopez-Arias, 344 F.3d 623, 627–28 (6th Cir. 2003))). In Williams’s case, he

was not transported anywhere, weapons or other force were not used on him, and he was not

Mirandized or interrogated until after the ammunition was found. The majority believes that this

is factually similar to Lopez-Arias in which firearms were brandished by federal officers, the

suspects were transported to another location, and they were Mirandized prior to questioning. I

find this comparison unpersuasive.
No. 04-6473
United States of America v. Robert Williams
Page 17


       Further, the officers issued Williams a citation and let him drive away. Therefore,

Knowles v. Iowa, 525 U.S. 113 (1998), is applicable and controlling. In Knowles, the Court

refused to extend the rule allowing searches incident to lawful arrests to searches incident to

citation. Id. at 118–19. Therefore, unless the search of Williams was in some other way

reasonable, the evidence seized must be suppressed.

       The burden of proof as to whether a warrantless search is proper is on the government.

United States v. Haynes, 301 F.3d 669, 677 (6th Cir. 2002). In the instant case, although it is

possible that a pat-down of Williams was permissible under Terry v. Ohio, 392 U.S. 1 (1968),

the officers did not remember if they found the ammunition on Williams’s person or in his car.

As Williams was merely detained pursuant to a traffic stop, and there is no “search incident to a

lawful detention” exception to the Fourth Amendment, the only way the ammunition is

admissible is if it was in plain view. If the evidence was found during an actual search of the

vehicle, then, because Williams was not arrested for purposes of federal law, it is not admissible.

There is no evidence that the ammunition was in plain sight in the car, merely that the

ammunition was either in the front of the car or on his person. Therefore, the government cannot

meet its burden that the search was proper.

       I would REVERSE the district court’s denial of Williams’s motion to suppress evidence.